DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are pending.
Claim 10 is amended.
Response to Arguments
Applicant’s arguments, see page 6, filed 07/22/2022, with respect to the abstract objection have been fully considered and are persuasive.  The abstract objection has been withdrawn per applicant’s amendment.
Applicant’s arguments, see page 6, filed 07/22/2022, with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection has been withdrawn per applicant’s amendment to claim 10.
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Orban et al US20160290046 (hereinafter “Orban”) discloses a top-drive system and a drilling rig. The top-drive system includes a sheave configured to receive a drilling line, a frame coupled with the sheave and configured to transmit a weight of a tubular string suspended therefrom to the sheave, a controller, and a sensor in communication with the controller. The sensor is configured to directly measure one or more physical parameters of a drilling operation and provide data representing the one or more physical parameters to the controller. (Fig 1-7, Paragraph 0020-0084)
However, Orban fails to disclose a brittle fracture module comprising a bottom plate and a plurality of resistors, wherein two ends of the bottom plate are fixed to the first tension rods and the second tension rods, and the plurality of resistors forming a lumped parallel circuit are parallelly arranged on the bottom plate; the RFID chip is connected to two ends of the lumped parallel circuit; strength of the middle cross section of the bottom plate is reduced, and in this way, the bottom plate will be fractured by being tensioned when the first tension rods and the second tension rods move away from each other with the deformation of the tension members; and the resistors are connected into the lumped parallel circuit through brittle wires with different preset slack amounts. This configuration  has wide application value and reasonable structure, and adopts clear measuring mechanism with stable deformation detection performance at low popularization and application cost consumption, and can individually set multi-level expected deformation target besides the brittle fracture module without residual deformation, and changes consumable of the brittle fracture module, which can be reused, after shock.
Discenzo US6981423 discloses a system and method relating to the measuring of torque in a rotating shaft is provided. An optical torque sensing system comprises a rotating shaft, wherein a sleeve of photo-elastic material overlays a portion of the shaft. A light emitting component delivers light into the photo-elastic material, wherein the light delivered by the light emitting component is directed through the photo-elastic material along an axis of the rotating shaft. A capturing component captures the light that exits the photo-elastic material. The exiting light comprises fringe pattern data, and a computing system computes torsion strain of the shaft based at least in part on the fringe pattern information. (Fig 2A-20, Col 3 line 8 – Col 27 line 22)
However, Discenzo fails to disclose a brittle fracture module comprising a bottom plate and a plurality of resistors, wherein two ends of the bottom plate are fixed to the first tension rods and the second tension rods, and the plurality of resistors forming a lumped parallel circuit are parallelly arranged on the bottom plate; the RFID chip is connected to two ends of the lumped parallel circuit; strength of the middle cross section of the bottom plate is reduced, and in this way, the bottom plate will be fractured by being tensioned when the first tension rods and the second tension rods move away from each other with the deformation of the tension members; and the resistors are connected into the lumped parallel circuit through brittle wires with different preset slack amounts. This configuration  has wide application value and reasonable structure, and adopts clear measuring mechanism with stable deformation detection performance at low popularization and application cost consumption, and can individually set multi-level expected deformation target besides the brittle fracture module without residual deformation, and changes consumable of the brittle fracture module, which can be reused, after shock.
Prior arts such as Orban and Discenzo made available do not teach, or fairly suggest, a brittle fracture module comprising a bottom plate and a plurality of resistors, wherein two ends of the bottom plate are fixed to the first tension rods and the second tension rods, and the plurality of resistors forming a lumped parallel circuit are parallelly arranged on the bottom plate; the RFID chip is connected to two ends of the lumped parallel circuit; strength of the middle cross section of the bottom plate is reduced, and in this way, the bottom plate will be fractured by being tensioned when the first tension rods and the second tension rods move away from each other with the deformation of the tension members; and the resistors are connected into the lumped parallel circuit through brittle wires with different preset slack amounts. This configuration  has wide application value and reasonable structure, and adopts clear measuring mechanism with stable deformation detection performance at low popularization and application cost consumption, and can individually set multi-level expected deformation target besides the brittle fracture module without residual deformation, and changes consumable of the brittle fracture module, which can be reused, after shock.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-10 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        



/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855